Citation Nr: 0504531	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Henoch-Schonlein 
purpura (HSP).  

2.  Entitlement to service connection for varicose veins with 
superficial thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 22, 1972, to July 
25, 1972.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the above claims.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current 
diagnosis of HSP.

2.  Varicose veins with superficial thrombophlebitis did not 
have their onset during active service and did not result 
from disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for HSP are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  The criteria for service connection for varicose veins 
with superficial thrombophlebitis are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show that he was 
treated in June 1972 with rashes, swelling, and pain on his 
joints.  Treatment records noted that he developed what began 
as a groin rash approximately one week prior to admission and 
spread over the buttocks, legs, abdomen, and underneath the 
arms.  About the same time, the veteran began to feel general 
fatigue and pain in his arm and leg joints, starting with the 
knees.  He also had some swelling, chronic rhinorrhea, nasal 
stuffiness, intermittently productive cough, and a slightly 
sore throat.  He was diagnosed with sinusitis, maxillary, 
chronic and acute, organism undetermined; and with HSP, exact 
cause undetermined.  The HSP was described as "idiopathic in 
that no inciting factor such as antibiotics, food, or 
infection [could] definitely be stated to be the cause."  A 
Medical Board report dated in July 1972 recommended medical 
discharge.  

The veteran's treatment records of July 1980 to December 2000 
from Dr. Michael Banker noted a history of HSP in 1972, the 
onset of varicose veins in November 1978, and acute episodes 
of superficial thrombophlebitis in November 1978, May 1979, 
September 1986, April 1995, and March 1998.  Subsequent 
treatment notes show continuing diagnosis of varicose veins.  

The veteran's VA treatment records from August 2001 to August 
2002 have also been associated with the claims file, and show 
a diagnosis for varicose veins, as well as history of 
purpura.  Included in the veteran's VA treatment records is 
an April 2002 consultation note by the Denver VA Medical 
Center Vascular Surgery Clinic showing the veteran was 
referred for evaluation of venous stasis changes of lower 
legs.  The veteran's diagnosis was venous stasis and 
thrombophlebitis.  

In September 2002, the veteran stated that Dr. Banker felt 
that the HSP may have caused his thrombophlebitis.  He also 
stated that when he told a physician at a VA Vascular Clinic 
about his in-service occurrence of HSP, the VA doctor told 
him that his thrombophlebitis "could have been caused" by 
HSP.  

At an October 2002 VA examination, the veteran reported he 
began to develop bilateral upper leg varicose veins about two 
years after his discharge, and having episodes of superficial 
thrombophlebitis starting in 1975.  He reported progressing 
symptoms over the following years.  He also reported 
significant stasis changes; recurrent ulcers on his lower 
extremity; and mild discomfort in the legs all the time.  At 
the examination, he presented with very large tortuous 
varicose veins, bilaterally, with the right side worse than 
the left side; stasis pigmentation changes on his legs; and 
lower extremity edemas.  

The veteran was diagnosed with varicose veins with 
superficial thrombophlebitis, with residuals of severe 
varicosities bilaterally; persistent lower extremity brawny 
edema; bilateral stasis pigmentation; persistent ulceration 
of right lower extremity; and chronic pain that increased 
with standing and walking.  The VA examiner noted the episode 
of HPS in service had resolved and review of his biopsy 
specimen during the in-service occurrence appeared to be 
classic for leukocytoclastic vasculitis, secondary to HSP.  
The examiner also stated there was no known association 
between HSP and the development of varicose veins and 
superficial thrombophlebitis.  The examiner indicated 
reviewing the claims file and discussed at length the 
findings from the veteran's service medical records, noting 
the veteran recovered within few days, and no specific 
etiology was ever determined.  

Also associated with the claims file is a two-page photocopy 
of a publication titled the Merck Manual, which the veteran 
submitted.  The veteran relied on this document in his 
November 2003 substantive appeal, stating he disagreed with 
the VA examiner that his HSP was acute and transitory, and 
did not have lasting effect.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2002.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claims to the RO.  The timing and content of the September 
2002 letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records from Dr. Banker and from the Denver/Pueblo VA 
Medical Center, as well as the record of a VA examination.  
The veteran has not indicated the existence of additional 
relevant records that the RO failed to obtain.  Thus, VA has 
assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in October 2002.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  




B.  Entitlement to service connection for varicose veins with 
superficial thrombophlebitis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
evidence is against the claim for service connection for 
varicose veins with superficial thrombophlebitis.  

In this case, the veteran's service medical records are 
negative for any complaints or findings of varicose veins or 
thrombophlebitis.  These disabilities were first demonstrated 
by the medical evidence several years after service in 1978.  
There is no competent medical evidence indicating that the 
veteran's current varicose veins with superficial 
thrombophlebitis had their onset during active service or are 
related to any in-service disease or injury, including HSP.  
To the contrary, the VA examiner in October 2002 concluded 
that there was no known association between HSP and the 
development of varicose veins and superficial 
thrombophlebitis.  

The Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
there is no competent medical evidence contradicting the VA 
examiner's opinion.  The examiner reviewed the claims file 
and his opinion is detailed and clearly explained.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Again, the veteran's service medical records and report of 
his discharge physical are negative for any complaints of or 
treatment for varicose veins with superficial 
thrombophlebitis.  Treatment records from Dr. Banker noted 
the onset of varicose veins with superficial thrombophlebitis 
in November 1978, more than six years after the veteran's 
discharge.  And the veteran reported to the VA examiner in 
October 2002 that he began to experience bilateral upper leg 
varicose veins about two years after his discharge, and began 
having episodes of superficial thrombophlebitis in 1975.  
There were no references to varicose veins with superficial 
thrombophlebitis in service or in his discharge physical 
examination, and the veteran has not described any continuity 
of symptomatology.  

In his correspondence and claim, the veteran has asserted 
that his disability is due to his military service.  However, 
there is no medical evidence to support this assertion and 
there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
support of his assertion, he submitted photocopied documents 
from a medical publication.  To the extent that he is 
attempting to extrapolate from the medical literature that 
in-service incidence of HSP caused his current varicose veins 
or thrombophlebitis, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  Id.  

The veteran has also stated that both Dr. Banker and a VA 
physician have told him that his thrombophlebitis could have 
been caused by his in-service HSP.  However,  the connection 
between what a physician said and a layperson's account of 
what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for varicose veins 
and thrombophlebitis.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2004).    


C.  Entitlement to service connection for HSP  

As noted above, the service medical records show in-service 
treatment for HSP of unknown etiology in June 1972.  However, 
there are no records showing treatment for HSP since 1972, 
there is no indication of continuing symptomatology following 
service, and the medical record is negative for a current 
diagnosis of HSP.  The VA examiner in October 2002 
specifically stated that this condition had resolved.

In short, there is no competent evidence of record showing 
that the veteran currently suffers from HSP.  The veteran's 
own statements in this regard are not competent.  See 
Espiritu, 2 Vet. App. at 494.  Without competent medical 
evidence showing that the veteran has a current diagnosis of 
HSP, service connection cannot be granted for such a 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for HSP.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.  


ORDER

Entitlement to service connection for HSP is denied.

Entitlement to service connection for varicose veins with 
superficial thrombophlebitis is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


